Citation Nr: 0624362	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a nervous disorder, 
not to include post-traumatic stress disorder (PTSD).

2.  Basic eligibility for non-service-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for a nervous 
disorder and entitlement to non-service-connected pension 
benefits.

As noted above, the Board has recharacterized the veteran's 
service connection claim on appeal to exclude post-traumatic 
stress disorder.  The issue of PTSD was first raised in the 
March 2004 Statement of Accredited Representative which 
specifically presented PTSD as part of the veteran's general 
claim for service connection for a nervous disorder.  The 
representative also identified an alleged stressor, reporting 
the veteran encountered problems with his training 
instructors following induction that resulted in the claimed 
disorder.  Prior to that statement, PTSD had not been argued 
by the veteran in relation to his service connection claim.  
The record contains no evidence of a PTSD diagnosis, nor is 
there any indication that the RO considered PTSD in either 
its July 2003 rating decision or January 2004 Statement of 
the Case.  Accordingly, the Board finds that the 
representative's contentions are best addressed as a new and 
separate claim for service connection for PTSD, especially 
given the additional evidentiary requirements unique to 
establishing service connection for this disorder.  Cf. 
Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996) 
(holding a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be 
considered the same claim when the newly diagnosed disorder 
had not been considered by adjudicators in a previous 
decision).  This new claim must first be addressed by the 
agency of original jurisdiction and is referred back to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398, 409-10 (1995).

In his January 2004 substantive appeal, the veteran requested 
a Travel Board hearing.  He withdrew his request in a 
statement dated April 2004.


 
FINDINGS OF FACT

1.	The veteran did not receive treatment for a nervous 
disorder during active military service.

2.	The veteran had 65 days of active military service, from 
October 14, 1943 to December 17, 1943.
 
3.	The veteran was not discharged from service due to a 
service-connected disability.

CONCLUSIONS OF LAW

1.	A nervous condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	The eligibility criteria for VA non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 
1521 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1, 3.2, 3.3, 
3.6 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate service 
connection for a nervous disorder and establish basic 
eligibility for non-service-connected pension benefits in a 
May 2003 letter, prior to the initial decision on the claims 
in July 2003.  Therefore, the timeliness requirement of the 
notice as set forth in Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to establish service connection 
for a disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter further provided that basic eligibility for non-
service-connected pension benefits requires active military 
service for 90 days or more with at least one day during a 
period of war, or discharge or release from service during a 
period of war due to a service-connected disability.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical evidence of a current disability; a medical opinion 
showing an etiological relationship between the disability 
and military service; lay statements regarding observable 
symptomatology; and sufficient identifying information about 
records the veteran believes are relevant to his claims, 
including VA and private medical treatment records, so that 
VA can obtain them.
 
Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it had obtained his 
service medical records and verification of his military 
service.  The RO further stated that VA would obtain other 
military records if needed; that VA would assist him in 
getting any records, including medical records, employment 
records, or other agency records, which the veteran told VA 
about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claims.  The RO also 
informed the veteran that it would help him obtain private 
treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard.
 
Finally, the fourth content requirement has been met.  In the 
May 2003 VCAA notification letter, the RO instructed the 
veteran to provide "any and all" information available to 
him that supports his claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, as well as 
private medical records, are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  VA is not on notice of any evidence needed 
to decide the claims which has not been obtained.  A medical 
examination or opinion was not needed to decide the service 
connection claim in this case as the evidence of record does 
not establish the treatment or diagnosis of a nervous 
condition in service, nor does the evidence suggest any 
association between a current psychiatric disorder and 
military service.  38 C.F.R. § 3.159(c)(4).  As noted in the 
introduction to this decision, the veteran was afforded the 
opportunity to appear at a Travel Board hearing, but withdrew 
his request in April 2004.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Analysis

I.  Entitlement to service connection for a nervous 
condition, not to include PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To be eligible for this 
presumption, the veteran must have served for 90 days or more 
either during a war period or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).

The veteran is seeking service connection for a nervous 
condition, not to include PTSD.  In a statement dated April 
2003, he reported he had a nervous breakdown during service 
in 1943 and was sent to the hospital at Camp Shelby, 
Mississippi.  In his two Notices of Disagreement (NOD), filed 
July 2003, the veteran further contended that he developed 
nervousness and depression and began taking medication for 
his nerves during active duty.

After a careful consideration of the record, the Board finds 
the evidence insufficient to establish an in-service nervous 
condition.  The veteran's service medical records do not show 
the treatment or diagnosis of any psychiatric disorder.  On 
the Report of Physical Examination and Induction, the local 
board clerk in August 1943 noted that the veteran did not 
report any mental defects or diseases, or treatment at an 
institution, sanitarium, or asylum.  The report also shows 
that on physical examination at the induction station in 
September 1943, the examiner evaluated the veteran's mental 
condition and nervous system as normal and found the veteran 
to be physically and mentally qualified for general military 
service.

The veteran was honorably discharged from service in December 
1943 due to inaptness and lack of adaptability for military 
service.  On his December 1943 discharge examination, he 
complained of kidney trouble, but did not report any mental 
or nervous disorders.  The examiner evaluated the veteran's 
nervous system as normal and found the veteran to be mentally 
sound.

As the veteran served less than 90 days, he cannot be 
considered for presumptive service connection under 38 C.F.R. 
§ 3.307 and § 3.309(a).  Even if he were eligible, the record 
contains no evidence that shows the manifestation of a 
nervous condition to any degree within one year from the date 
of separation from service in December 1943.  In fact, the 
only medical evidence of record regarding a nervous condition 
is an undated note from the veteran's private physician, 
C.G., which states that the veteran has anxiety and 
depression and receives medication for both conditions.  The 
note does not address the etiology of the disorders.  While 
undated, the note is attached to a July 2003 release of 
information form, which indicates that the veteran began 
treatment for depression in 1999, approximately 56 years 
after separation.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's current disorders and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

As the record does not establish complaints, treatment, or 
diagnoses of a nervous disorder during service, and no 
competent medical evidence of record relates the veteran's 
current disorders to his service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection.  In so concluding, the Board 
acknowledges the veteran's assertion that he experienced a 
nervous breakdown and depression in service.  As a layperson, 
however, he is not qualified to render a medical opinion as 
to diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a nervous condition, not to include PTSD, is denied.



II.  Basic eligibility for non-service-connected pension 
benefits.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(21)-(24); 38 
C.F.R. § 3.6.

The Board finds the veteran does not meet the threshold 
service requirements to be eligible for non-service-connected 
pension benefits.  According to the veteran's Honorable 
Discharge Certificate and August 1945 Request for Army 
Information form, the veteran served on active duty from 
October 14, 1943 to December 17, 1943, a period of 65 days.  
He was discharged due to inaptness and lack of adaptability 
for the military service; there is no indication that the 
veteran was discharged due to a service-connected disability.

On his discharge examination, conducted December 14, 1943, 
the veteran complained of kidney trouble, but he could not 
identify when or where the condition was incurred.  His 
genito-urinary system, including kidney function, was 
evaluated as normal.  The examiner did note that the veteran 
had defective bilateral vision, but opined that any such 
defect, wound, injury, or disease was not incurred during 
military service.  All other tested systems were rated as 
normal.

As the evidence of record establishes that the veteran served 
for less than 90 days and was not discharged due to a 
service-connected disability, he does not meet the threshold 
eligibility requirements for non-service-connected pension 
benefits and his appeal must be denied on the basis of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for a nervous condition, 
not to include post-traumatic stress disorder, is denied.

Basic eligibility for non-service-connected pension benefits 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


